Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3, 5-11, and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Dickey (3869862) in view of Sabnis (US-Pub 2016/0332737) and Heaton (US-Pub 2013/0174574).
Regarding claims 1, 2, 5, and 6, Dickey discloses a multi-engine aircraft (10, fig 1) comprising: a first engine (28, fig 1) for providing a first engine power output, the first engine drivingly engaged to a common rotatable load (12, fig 1); and a second engine (26, fig 1) for providing a second engine power output, the second engine drivingly engaged to the common rotatable load, and a control system (36, fig 1) controlling the operation of the second engine, the control system operating in either a powered mode or a standby mode (col 3, lines 37-67, while one engine is being run at high power, which is the powered mode, the other is being run at an idle just to keep the engine spinning, which is the standby mode).
Dickey does not disclose a bleed air system and a compressed air switching system including: an switching valve having: a low pressure inlet in communication with a first bleed location in a compressor of the second engine; a high pressure inlet in communication with a second bleed location in the compressor of the second engine, the second bleed location being downstream of the first bleed location relative to main gas flow through the compressor of the second engine; and a switch outlet in communication with the bleed air system of the second engine and fluidly connected to either the first bleed location or the second bleed location; and wherein the switching valve is displaceable between at least first and second positions, the first position interconnecting the lower pressure inlet and the switch outlet, and the second position  interconnecting the high pressure inlet and the switch outlet, and a control system for controlling the compressed air switching system thereof, the control system actuating the switching valve to switch between the first position and the second position, the switch outlet being fluidly connected to one or more components of the second engine in need of compressed air including one of: an air pressure operated oil retention seal; an air cooled engine component; and a turbine, the switching valve in the first position in the powered mode and the switching valve in the second position in the standby mode.
Sabnis teaches a multi-engine (209a-d, fig 2A) aircraft comprising a second engine (209d, fig2A) having a bleed air system (207, fig 2A) and a compressed air switching system including: an switching valve (par. 0030, “high pressure bleed valve”) having: a low pressure inlet (low pressure bleed, par. 0029) in communication with a first bleed location in a compressor of the second engine; a high pressure inlet (high pressure bleed, par. 0029) in communication with a second bleed location in the compressor of the second engine, the second bleed location being downstream of the first bleed location relative to main gas flow through the compressor of the second engine (the second location is in the high pressure compressor which is downstream of the low pressure compressor); and a switch outlet (fig 2A shows a single cooling line 207 from the engine, so switching from a high pressure to a low pressure would require a switching outlet where the high and low pressure air can be alternated) in communication with the bleed air system of the second engine and fluidly connected to either the first bleed location or the second bleed location; and wherein the switching valve is displaceable between at least first and second positions, the first position (where the high pressure bleed valve is closed blocking high pressure air) interconnecting the lower pressure inlet and the switch outlet, and the second position (wherein the high pressure bleed valve is open allowing the flow of high pressure air) interconnecting the high pressure inlet and the switch outlet, and a control system (201, fig 2A) for controlling the compressed air switching system thereof, the control system actuating the switching valve to switch between the first position and the second position, wherein the compressed air switching system is actuable between a powered mode and a standby mode (the system being actuable between a powered and standby mode represents functional language, with the engine merely needing to be capable of doing so, of which Sabnis is capable so it meets this limitation), the switching valve in the first position in the powered mode and the switching valve in the second position in the standby mode (functional language, of which Sabnis is capable of), wherein the low pressure inlet comprises a low pressure plenum (the low pressure bleed air is a low pressure plenum).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the multi-engine aircraft disclosed by Dickey by having a high pressure and low pressure bleed inlet, and a switch that is connected to either the first position in a powered mode or second bleed location in a standby mode based on the teachings of Sabnis. Doing so would increase thrust specific fuel consumption by reducing unnecessary pressure bleed (par. 005), as suggested by Sabnis.
Heaton teaches a bleed air system wherein the air bleed system of the second engine communicates with an engine operation system including an air pressure operated oil retention seal (48, fig 5) within the engine.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the bleed air system disclosed by Sabnis by using the bleed air to operate an oil retention seal based on the teachings of Heaton. Doing so would prevent oil from being lost from the bearing chamber (par. 0024), as suggested by Heaton.

Regarding claims 3 and 11, Dickey does not disclose wherein the switching valve comprises: a compressed air manifold having: a check valve within the low pressure inlet being normally open when a pressure of air bled from the first bleed location exceeds a manifold air pressure.
Sabnis teaches a compressed air manifold (207, fig 2A) having: and an actuated valve (par. 0030) within the high pressure inlet for switching between the powered mode and the standby mode.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the multi-engine aircraft disclosed by Dickey by adding an actuated valve within the high pressure inlet for switching between the powered and standby modes based on the teachings of Sabnis. Doing so would increase thrust specific fuel consumption by reducing unnecessary pressure bleed (par. 005), as suggested by Sabnis.
Heaton teaches a bleed air switching apparatus wherein the switching valve comprises: a compressed air manifold (64, fig 5) having: a check valve (72, fig 5) within the low pressure inlet being normally open when a pressure of air bled from the first bleed location exceeds a manifold air pressure; and an actuated valve (60, fig 5) within the high pressure inlet for switching between the powered mode and the standby mode.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the bleed system disclosed by Sabnis by adding a check valve to automatically control the flow of low pressure bleed air and an actuated valve for switching between the powered and standby mode based on the teachings of Heaton. Doing so would prevent high pressure air from flowing back into the compressor during the flow of high pressure air (par. 0031), as suggested by Heaton.

Regarding claims 7 and 15, Dickey does not disclose wherein the first engine includes a bleed air system feeding an aircraft operation system including one of: an engine starting system; an anti-icing system; a water system pressurization system; a hydraulic system reservoir pressurization system; an aircraft cabin pressurization system; a cabin air conditioning system; and a wing boundary layer separation enhancement system.
Sabnis teaches the first engine includes a bleed air system feeding an aircraft operation system including an aircraft cabin pressurization system (par. 0005).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the multi engine aircraft disclosed by Dickey by having a bleed air system feeding a cabin pressurization system based on the teachings of Sabnis. One of ordinary skill in the art would realize that a lot of aircraft require cabin pressurization systems as flying at too high of an altitude without one could be dangerous for those onboard.
Regarding claim 8, Dickey discloses wherein the control system controls the second engine to operate either in a powered mode or a standby mode (col 3, lines 37-67, while one engine is being run at high power, which is the powered mode, the other is being run at an idle just to keep the engine spinning, which is the standby mode), the second engine providing motive power to the multi-engine aircraft in the powered mode by driving the common load, and the second engine providing substantially no motive power to the multi-engine aircraft in the standby mode. When combined with Sabnis, the switching valve being in the first position in the powered mode and the switching valve being in the second position in the standby mode (the switching valve of Sabnis switches between a first and second position based on power of the engine, so on the powered mode and standby mode of Dickey it would operate as claimed).

Regarding claims 9, 10, 13 and 14, Dickey discloses a multi-engine aircraft (10, fig 1) comprising: a first engine (28, fig 1) drivingly engaged to a common rotatable load (12, fig 1) to provide motive power to an aircraft; and a second engine (26, fig 1) drivingly engaged to the common rotatable load and having a control system (36, fig 1) controlling the operation of the second engine, the control system operating the second engine in either a powered mode or a standby mode (col 3, lines 37-67, while one engine is being run at high power, which is the powered mode, the other is being run at an idle just to keep the engine spinning, which is the standby mode), the second engine providing motive power to the multi-engine aircraft in the powered mode by driving the common load, and the second engine providing substantially no motive power to the multi-engine aircraft in the standby mode.
Dickey does not disclose the second engine having an air switching system in communication with and controlling the air system: the air switching system of the second engine including a switching valve having: a low pressure inlet in communication with a first bleed location in a compressor of the second engine; a high pressure inlet in communication with a second bleed location in the compressor of the second engine, the second bleed location being downstream of the first bleed location relative to main gas flow through the compressor of the second engine; and a switch outlet in communication with the bleed air system of the second engine and fluidly connected to either the first bleed location or the second bleed location; and wherein the switching valve is displaceable between at least first and second positions, the first position interconnecting the lower pressure inlet and the switch outlet, and the second position  interconnecting the high pressure inlet and the switch outlet, and a control system for controlling the compressed air switching system thereof, the control system actuating the switching valve to switch between the first position and the second position, the switch outlet being fluidly connected to one or more components of the second engine in need of compressed air including one of: an air pressure operated oil retention seal; an air cooled engine component; and a turbine, the switching valve in the first position in the powered mode and the switching valve in the second position in the standby mode, wherein the low pressure inlet comprises a low pressure plenum.
Sabnis teaches a multi-engine (209a-d, fig 2A) aircraft comprising a second engine (209d, fig2A) having a bleed air system (207, fig 2A) and a compressed air switching system including: an switching valve (par. 0030, “high pressure bleed valve”) having: a low pressure inlet (low pressure bleed, par. 0029) in communication with a first bleed location in a compressor of the second engine; a high pressure inlet (high pressure bleed, par. 0029) in communication with a second bleed location in the compressor of the second engine, the second bleed location being downstream of the first bleed location relative to main gas flow through the compressor of the second engine (the second location is in the high pressure compressor which is downstream of the low pressure compressor); and a switch outlet (fig 2A shows a single cooling line 207 from the engine, so switching from a high pressure to a low pressure would require a switching outlet where the high and low pressure air can be alternated) in communication with the bleed air system of the second engine and fluidly connected to either the first bleed location or the second bleed location; and wherein the switching valve is displaceable between at least first and second positions, the first position (where the high pressure bleed valve is closed blocking high pressure air) interconnecting the lower pressure inlet and the switch outlet, and the second position (wherein the high pressure bleed valve is open allowing the flow of high pressure air) interconnecting the high pressure inlet and the switch outlet, and a control system (201, fig 2A) for controlling the compressed air switching system thereof, the control system actuating the switching valve to switch between the first position and the second position, wherein the compressed air switching system is actuable between a powered mode and a standby mode (the system being actuable between a powered and standby mode represents functional language, with the engine merely needing to be capable of doing so, of which Sabnis is capable so it meets this limitation), the switching valve in the first position in the powered mode and the switching valve in the second position in the standby mode (functional language, of which Sabnis is capable of), wherein the low pressure inlet comprises a low pressure plenum (the low pressure bleed air is a low pressure plenum).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the multi-engine aircraft disclosed by Dickey by having a high pressure and low-pressure bleed inlet, and a switch that is connected to either the first position in a powered mode or second bleed location in a standby mode based on the teachings of Sabnis. Doing so would increase thrust specific fuel consumption by reducing unnecessary pressure bleed (par. 005), as suggested by Sabnis.
Heaton teaches a bleed air system wherein the air bleed system of the second engine communicates with an engine operation system including an air pressure operated oil retention seal (48, fig 5) within the engine.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the bleed air system disclosed by Sabnis by using the bleed air to operate an oil retention seal based on the teachings of Heaton. Doing so would prevent oil from being lost from the bearing chamber (par. 0024), as suggested by Heaton.

Claims 4 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Dickey as modified by Sabnis and Heaton as applied to claims 1 and 9 above above, and further in view of Hooker (7104282).
Regarding claims 4 and 12, Dickey further discloses the control system including a first engine power output sensor and a second engine power output sensor (fig 4, the controller determines fuel flow based on the power of engine 1 and of engine 2, in order to determine the power of the engines the vehicle would need a power sensor).
Dickey does not disclose wherein the actuated valve is a solenoid valve in communication with the control system.
Hooker teaches a bleed air valve actuation valve wherein the actuated valve is a solenoid valve (col 2, lines 40-43) in communication with the control system.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the bleed air system disclosed by Dickey as modified by Sabnis and Heaton by having the bleed air actuation valve be a solenoid valve based on the teachings of Hooker. Doing so would give the valve a quicker and more reliable response time (col 1, line 61-col 2, line 6), as suggested by Hooker.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Munsell (10487734) teaches a valve that controls bleed from a low pressure and high pressure location of the compressor.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN V MEILLER whose telephone number is (571)272-9229.  The examiner can normally be reached on 7:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Todd E. Manahan can be reached on 571-272-4713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SEAN V MEILLER/Examiner, Art Unit 3741                                                                                                                                                                                                        
	
	/TODD E MANAHAN/              Supervisory Patent Examiner, Art Unit 3741